 



Exhibit 10.146

 

EIGHTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT

 

This EIGHTH AMENDMENT TO NOTE AND WARRANT AGREEMENT (this “Amendment”), dated as
of August 11, 2016, but effective as of July 29, 2016, is made by and between
TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“Parent”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation (“Twinlab Holdings”), ISI BRANDS INC., a Michigan
corporation (“ISI Brands”), and TWINLAB CORPORATION, a Delaware corporation
(“Twinlab Corporation”), NUTRASCIENCE LABS, INC., a Delaware corporation,
NUTRASCIENCE LABS IP CORPORATION., a Delaware corporation, ORGANIC HOLDINGS LLC,
a Delaware limited liability company, RESERVE LIFE ORGANICS, LLC, a Delaware
limited liability company, RESVITALE, LLC, a Delaware limited liability company,
RE-BODY, LLC, a Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a
Delaware limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited
liability company, COCOAWELL, LLC, a Delaware limited liability company,
FEMBODY, LLC, a Delaware limited liability company, RESERVE LIFE NUTRITION,
L.L.C., a Delaware limited liability company, INNOVITA SPECIALTY DISTRIBUTION,
LLC, a Delaware limited liability company, and JOIE ESSANCE, LLC, a Delaware
limited liability company (each of the foregoing Persons being referred to
herein individually as a “Company” and collectively as the “Companies”), and
JL-MEZZ UTAH, LLC, an Alaska limited liability company, f/k/a JL-BBNC Mezz Utah,
LLC (the “Purchaser”).

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of January 22, 2015, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, Consent and Joinder
dated as of February 4, 2015, that certain Second Amendment to Note and Warrant
Purchase Agreement and Consent dated as of April 30, 2015 and that certain Third
Amendment to Note and Warrant Puchase Agreement, Limited Consent and Limited
Waiver dated as of June 30, 2015 and Fourth Amendment to Note and Warrant
Agreement and Limited Consent dated as of September 9, 2015, that certain
Limited Waiver to Note and Warrant Purchase Agreement dated as of October 2,
2015, that certain Fifth Amendment to Note and Warrant Purchase Agreement dated
as of October 5, 2015, that certain Joinder Agreement dated as of November 10,
2015 and that certain Limited Consent dated as of January 5, 2016, that certain
Sixth Amendment to Note and Warrant Purchase Agreement dated as of January 28,
2016, and that certain Seventh Amendment to Note and Warrant Purchase Agreement
dated as of April 5, 2016 (as the same may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”).

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.          Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Note Purchase Agreement.

 

2.          Amendments to Note Purchase Agreement. Subject to the satisfaction
of the conditions precedent set forth herein and in reliance on the
representations, warranties and covenants of the Companies set forth herein and
in the Note Purchase Agreement, each party hereto hereby agrees that the Note
Purchase Agreement be and hereby is, amended as follows:

 

 

 

 

2.1.           Amendment to Defined Terms. Section 1 of the Note Purchase
Agreement is hereby amended to amend and restate the defined terms “Adjusted
EBITDA” and “Little Harbor Debt” in their entirety, respectively, as follows:

 

“Adjusted EBITDA” means EBITDA plus any expenses relating to Acquisitions
through the end of Fiscal Year 2015, plus severance payments and other costs
relating to permanent headcount reductions, all as determined by GAAP, plus a
one-time addback for a non-recurring lease payment to be made in order to
terminate the Florida Lease of up to $2,000,000, which termination of the
Florida Lease will be on terms and conditions satisfactory to the Purchaser.

 

“Little Harbor Debt” means the “Subordinated Debt” (as that term is defined in
the Little Harbor Subordination Agreement) and the “Subordinated Loans” (as that
term is defined in the July 2016 Little Harbor Subordination Agreement).

 

2.2.          New Defined Terms. Section 1 of the Note Purchase Agreement is
hereby amended by inserting the following defined terms in the appropriate
alphabetical order:

 

“July 2016 Little Harbor Subordination Agreement” means the Subordination
Agreement dated as of July 21, 2016 between the Purchaser and Little Harbor,
LLC, a Nevada limited liability company, and acknowledged by the Companies, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Minimum Liquidity” means the sum of Revolving Loan Availability (as defined in
the Senior Loan Documents) plus cash and cash equivalents that are (a) owned by
any Company, and (b) not subject to any Lien other than a Lien in favor of the
Senior Lender, excluding, however, any cash and cash equivalents in a specified
amount pledged to or held by the Senior Lender to secure a specified Obligation
(as defined in the Senior Loan Documents) in that amount. For the avoidance of
doubt, cash and cash equivalents that in accordance with the Senior Loan
Documents secure the Permitted Senior Debt generally are not excluded except to
the extent so specified.

 

2.3.          Amendment to Section 5.12(a). Section 5.12(a) of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)          Minimum Adjusted EBITDA. Commencing with the fiscal quarter ending
September 30, 2016 and until such time as all Obligations are paid, satisfied
and discharged in full, the Companies shall not, as of the end of any
measurement period set forth below, permit the Adjusted EBITDA for such
measurement period to be less than the amount set forth in the table below
opposite such measurement period; provided, however, if (i) no Event of Default
exists and (ii) the Fixed Charge Coverage Ratio, as determined in Section
5.12(b), exceeds 1.00x for three consecutive monthly test dates, Minimum
Adjusted EBITDA shall no longer be tested under this Section 5.12(a).

 



 

 

 

Measurement Period  Minimum Adjusted EBITDA  April 1, 2016 to September 30,
2016  $-1,800,000  April 1, 2016 to December 31, 2016  $-2,700,000  April 1,
2016 to March 31, 2017  $-3,300,000  July 1, 2016 to June 30, 2017  $-2,400,000 
October 1, 2016 to September 30, 2017  $-2,900,000  January 1, 2017 to December
31, 2017  $-1,900,000  April 1, 2017 to March 31, 2018  $-1,100,000  July 1,
2017 to June 30, 2018  $0  October 1, 2017 to September 30, 2018  $700,000 
January 1, 2018 to December 31, 2018  $ 1,400,000” 

 

2.4.          Amendment to Section 5.12(b). Section 5.12(b) of the Note Purchase
Agreement is hereby amended by replacing Section 5.12(b) in its entirety with
the following:

 

“(b)          Fixed Charge Coverage Ratio. Commencing August 31, 2016 and until
such time as all Obligations are paid, satisfied and discharged in full, the
Companies shall not, as of the end of any month, permit the Fixed Charge
Coverage Ratio for the period of trailing twelve months most recently ended on
or prior to such date to be less than 1.00x; provided, however, that until such
time that the Fixed Charge Coverage Ratio for the period of trailing twelve
months most recently ended on or prior to such date does exceed 1.00x for three
consecutive monthly test dates, compliance shall not be required with respect to
the Fixed Charge Coverage Ratio financial covenant in this Section 5.12(b) but
such financial covenant shall still be tested as of the end of each month.”

 

2.5.          Amendment to Section 5.12(c). Section 5.12(c) of the Note Purchase
Agreement is hereby amended by replacing Section 5.12(c) in its entirety with
the following:

 

“(c)          Minimum Liquidity. Commencing January 1, 2017 and until such time
as all Obligations are paid, satisfied and discharged in full, the Companies
shall at all times, as tested as of the end of any month, have Minimum Liquidity
for the test date during the applicable period equal to or in excess of than the
amount set forth in the table below opposite such applicable period.

 

Applicable Period  Minimum Liquidity  January 1, 2017 to March 31, 2017 
$500,000  April 1, 2017 to June 30, 2017  $1,000,000  July 1, 2017 and all times
thereafter  $1,500,000” 

 

2.6.          Amendment to Section 6.11. Section 6.11 of the Note Purchase
Agreement is hereby amended by replacing Section 6.11 in its entirety with the
following:

 

“6.11         Entering Into or Modification of Certain Agreements

 

The Companies and their Subsidiaries shall not amend, restate, supplement or
otherwise modify (or permit or consent to any amendment, restatement, supplement
or modification of) the terms of (i) its articles or certificate of
incorporation, bylaws, any agreement between or among any of the holders of any
Company’s or any of its Subsidiaries’ Equity Interests, any other organizational
document, in each case which would be materially adverse to the Purchaser and
(ii) any of the Transaction Documents, the documents and/or instruments
evidencing the Permitted Senior Debt (unless permitted under the Subordination
Agreement), the documents and/or instruments evidencing the Little Harbor Debt
(unless permitted under the Little Harbor Subordination Agreement or the July
2016 Little Harbor Subordination Agreement, as applicable), the Subordinated
Loan Documents (unless permitted under the JL-BBNC Subordination Agreement), JL
Properties Reimbursement Agreement (unless permitted under the JL Properties
Subordination Agreement), the DVA Put Agreement or the DVA Note (unless
permitted under the DVA Subordination Agreement), the Golisano Holdings Debt
(unless permitted under the Subordination Agreement (Golisano Holdings)), the
Great Harbor Debt (unless permitted under the Subordination Agreement (Great
Harbor)) or the JL-Utah Debt (unless permitted under the Subordination Agreement
(JL-Utah)) or any of the leases for the Premises, in each case which would
result in a Material Adverse Effect or (iii) the Nutricap Seller Notes.”

 

 

 

 

3.         Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

3.1.      The execution, delivery and performance by such Company of this
Amendment (a) are within such Company’s corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

3.2.      This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Company and constitutes a legal, valid and binding
obligation of each Company, enforceable against such Company in accordance with
its terms except (a) as the same may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws now or hereafter in effect relating to
creditors rights generally and (b) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

3.3.      Both before and after giving effect to this Amendment on the date
hereof (a) the representations and warranties of the Companies contained in
Section 4.1 of the Note Purchase Agreement and the other Transaction Documents
are true, correct and complete on and as of the date hereof as if made on such
date (and to the extent any representations and warranties shall relate to the
Effective Date or another earlier date, such representation and warranties shall
be deemed to be amended to relate to the date hereof), and (b) no Default or
Event of Default has occurred and is continuing.

 

4.          Ratification and Confirmation. The Companies hereby ratify and
confirm all of the terms and provisions of the Note Purchase Agreement and the
other Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

5.          Condition to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

5.1.      The Purchaser shall have received a fully executed copy of this
Amendment.

 

5.2.      The Purchaser shall have received the corresponding, fully executed
amendment to the documents evidencing the Permitted Senior Debt, in form and
substance satisfactory to the Purchaser.

 



 

 

 

5.3.       All representations and warranties of the Companies contained herein
shall be true and correct in all material respects as of the date hereof (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof).

 

5.4.       The Purchaser shall have received all fees and other amounts due and
payable to the Purchaser and its counsel in connection with this Amendment, and
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies under the Note Purchase
Agreement.

 

6.          Miscellaneous.

 

6.1.       Except as otherwise expressly set forth herein, nothing herein shall
be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

6.2.       This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Amendment by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Amendment.

 

6.3.       This Amendment shall be governed by the laws of the State of New York
without giving effect to any conflict of law principles and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.4.       The Companies agree to pay all reasonable expenses, including legal
fees and disbursements, incurred by Purchaser in connection with this Amendment
and the transactions contemplated hereby.

 

6.5.       This Amendment shall be deemed a Transaction Document for all
purposes of the Note Purchase Agreement and the other Transaction Documents. On
and after the date hereof, each reference in the Note Purchase Agreement and the
other Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Amendment.

 

6.6.       Each Company, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser’s decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

[Signature Pages Follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

COMPANIES

 

      TWINLAB CONSOLIDATION CORPORATION                     By: /s/ Naomi
Whittel (Seal)       Name: Naomi Whittel         Title: Chief Executive Officer
              TWINLAB CONSOLIDATED HOLDINGS, INC.     TWINLAB HOLDINGS, INC.    
            By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name:
Naomi Whittel     Name: Naomi Whittel   Title: Chief Executive Officer      
Title: Chief Executive Officer                   TWINLAB CORPORATION       ISI
BRANDS, INC.                 By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi
Whittel (Seal) Name: Naomi Whittel     Name: Naomi Whittel   Title: Chief
Executive Officer       Title: Chief Executive Officer                  
NUTRASCIENCE LABS, INC.     NUTRASCIENCE LABS IP CORPORATION                 By:
/s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name: Naomi Whittel    
Name: Naomi Whittel   Title: Chief Executive Officer        Title: Chief
Executive Officer                   ORGANIC HOLDINGS LLC     RESERVE LIFE
ORGANICS, LLC                 By: /s/ Naomi Whittel  (Seal)   By ORGANIC
HOLDINGS LLC,   Name: Naomi Whittel     its sole Member   Title: Sole Manager  
                By: /s/ Naomi Whittel (Seal)         Name: Naomi Whittel        
  Title: Sole Manager  

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement] 

 



 

 

 



RESVITALE, LLC     RE-BODY, LLC         By ORGANIC HOLDINGS LLC,     By ORGANIC
HOLDINGS LLC, its sole Member     its sole Member               By: /s/ Naomi
Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name: Naomi Whittel     Name:
Naomi Whittel   Title: Sole Manager     Title: Sole Manager                
INNOVITAMIN ORGANICS, LLC     ORGANICS MANAGEMENT LLC         By ORGANIC
HOLDINGS LLC,     By ORGANIC HOLDINGS LLC, its sole Member     its sole Member  
            By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name:
Naomi Whittel     Name: Naomi Whittel   Title: Sole Manager     Title: Sole
Manager                 COCOAWELL, LLC     FEMBODY, LLC         By ORGANIC
HOLDINGS LLC,     By ORGANIC HOLDINGS LLC, its sole Member     its sole Member  
            By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name:
Naomi Whittel     Name: Naomi Whittel   Title: Sole Manager     Title: Sole
Manager                 RESERVE LIFE NUTRITION, L.L.C.     INNOVITA SPECIALTY
DISTRIBUTION, LLC         By ORGANIC HOLDINGS LLC,     By ORGANIC HOLDINGS LLC,
its sole Member     its sole Member             By: /s/ Naomi Whittel (Seal)  
By: /s/ Naomi Whittel (Seal) Name: Naomi Whittel     Name: Naomi Whittel  
Title: Sole Manager     Title: Sole Manager                 JOIE ESSANCE, LLC  
                      By ORGANIC HOLDINGS LLC,           its sole Member        
                By: /s/ Naomi Whittel (Seal)         Name: Naomi Whittel        
  Title: Sole Manager          

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

  PURCHASER:       JL-MEZZ UTAH, LLC,   an Alaska Limited Liability Company    
    By: /s/ Jonathan B. Rubini   Name: Jonathan B. Rubini   Title: Managing
Member

 

[Signature Page – Eighth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

 

